Citation Nr: 0019488	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment from August 25, 1996 
to December 14, 1996, and from January 19, 1997 to May 17, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to May 
1993.  The appellant is the veteran's spouse.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1998 determination of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

In October 1999, the Board remanded this claim to the RO for 
the purpose of affording the appellant due process of law.  
Specifically, the Board requested that the RO readjudicate 
the appellant's claim pursuant to law and regulations that 
had been revised during the pendency of the appeal.  In its 
Remand, the Board characterized the issue on appeal as 
whether the appellant is entitled to DEA benefits under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment prior to August 3, 1997.  While this claim was in 
Remand status, however, the RO readjudicated the appellant's 
claim pursuant to the revised regulations and determined that 
the appellant was entitled to Chapter 35 benefits prior to 
August 3, 1997, but not before June 23, 1997.  In light of 
the RO's action in this regard, the Board has recharacterized 
the issue on appeal as is shown on the first page of this 
decision.


FINDINGS OF FACT

1.  In August 1997, the RO found the veteran entitled to a 
permanent and total disability evaluation and established the 
appellant's eligibility for Chapter 35 benefits, effective 
from November 6, 1995. 

2.  The RO received the appellant's claim for Chapter 35 
educational benefits on June 23, 1998.

3.  The RO received an Enrollment Certification from El Paso 
Community College certifying courses taken by the appellant 
from August 25, 1996 to December 14, 1996, and from January 
19, 1997 to May 17, 1997, on August 3, 1998. 

4.  By letter dated August 1998, the RO denied the appellant 
entitlement to Chapter 35 benefits for enrollment prior to 
August 3, 1997.


CONCLUSION OF LAW

The evidence does not satisfy the requirements for 
entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, for periods of enrollment from August 25, 
1996 to December 14, 1996, and from January 19, 1997 to May 
17, 1997.  38 U.S.C.A. § 3500 (West 1991); 38 C.F.R. § 
21.4131(b), (d) (1999); 38 C.F.R. § 21.4131(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 23, 1998, the RO received an application for Chapter 
35 benefits from the appellant.  This application reflects 
that the appellant planned to enroll in courses in business 
administration at Park College in Fort Bliss, Texas on June 
20, 1998.  On August 3, 1998, the RO received a VA Form 22-
5495 (Request for Change of Program or Place of Training) 
from the appellant, which indicated that she was attending El 
Paso Community College.  The RO also received a VA Form 22-
1999-3 (Enrollment Certification) from El Paso Community 
College certifying the appellant's enrollment in courses from 
August 25, 1996 to December 14, 1996, and from January 19, 
1997 to May 17, 1997.  Based on this information, in August 
1998, the RO notified the appellant by letter that, because 
they received her enrollment certification on August 3, 1998, 
she was not entitled to Chapter 35 benefits for enrollment 
prior to August 3, 1997.  The issue before the Board is 
whether, contrary to the RO's finding, the appellant is 
entitled to the payment of DEA benefits for periods of 
enrollment from August 25, 1996 to December 14, 1996, and 
from January 19, 1997 to May 17, 1997. 

In a rating decision dated August 1997, the RO found the 
veteran entitled to a permanent and total disability rating, 
effective from November 6, 1995.  This action established the 
appellant's eligibility for Chapter 35 benefits based on her 
status as a spouse of a veteran who has a permanent and total 
disability rating.  See 38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 21.3021(a)(3)(i) (1999). 

During the pendency of the appellant's appeal, certain 
regulations of 38 C.F.R. Part 21 that pertain to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 
23,769 (1999).  As indicated in the Board's October 1999 
Remand, when a law or regulation changes after a claim has 
been filed, but before the judicial appeal process has been 
completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Former and revised regulations governing the payment of 
Chapter 35 DEA benefits prohibit an award for any period 
earlier than one year prior to the date of the receipt of the 
application.  According to the former criteria governing the 
payment of Chapter 35 benefits, the commencing date of an 
award of educational assistance allowance will be the latest 
of the following dates: (1) the date certified by a school or 
establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.  38 
C.F.R. § 21.4131(a) (1998).  

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility; 
(ii) one year before the date of claim; (iii) the date 
certified by a school or establishment under paragraph (b) or 
(c); and (iv) the later of the effective date of the approval 
of the course, or one year before the date VA receives the 
approval notice.  Paragraph (b), which governs school 
certification of courses leading to a standard college 
degree, provides that when a student enrolls in a resident 
course or subject, the commencing date of an award of 
educational assistance will be the first scheduled date of 
classes for the term in which the student is enrolled.  
38 C.F.R. § 21.4131(b), (d) (1999). 

In this case, the RO initially denied the appellant 
entitlement to Chapter 35 benefits prior to August 3, 1997 
(one year before the RO received an enrollment certification 
from El Paso Community College), based on the former 
criteria, which required consideration of the receipt date of 
the pertinent enrollment certification.  In a statement of 
the case issued in January 2000, the RO altered its prior 
decision by denying the appellant entitlement to Chapter 35 
benefits prior to June 23, 1997 (one year before the RO 
received the appellant's application), based on the revised 
criteria, which do not require consideration of the receipt 
date of the pertinent enrollment certification.  Inasmuch as 
the appellant in this case submitted her claim prior to the 
pertinent enrollment certification, the revised criteria are 
more favorable.  As noted above, the revised criteria allow 
for the payment of Chapter benefits for a greater period of 
time: from June 23, 1997 to August 2, 1997.  That 
notwithstanding, because the appellant seeks Chapter 35 
benefits for enrollment prior to June 23, 1997, the revised 
criteria, while more favorable, do not allow for a grant of 
the benefit sought.  Under both the former and revised 
criteria, there is no basis upon which to grant the appellant 
Chapter 35 benefits prior to June 23, 1997, one year earlier 
than the date the RO received her application for such 
benefits.  

The appellant alleges that she should be paid DEA benefits 
retroactively for enrollment between August 1996 and May 
1997, on the basis that the effective date of her eligibility 
for DEA benefits is December 1, 1995.  She asserts that, as a 
result of the VA's delay in determining whether to grant the 
veteran a permanent and total disability evaluation and 
establishing her eligibility for Chapter 35 benefits, she was 
unable to file a claim for Chapter 35 benefits before she had 
enrolled in and completed many courses.  As it was allegedly 
impossible, through no fault of her own, to receive Chapter 
35 benefits earlier, she believes that the RO should grant 
retroactive benefits for enrollment as early as the date her 
eligibility was established.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that a claimant for Chapter 35 educational 
benefits is not entitled to retroactive benefits if his or 
her education was not impeded or interrupted by the VA's 
delay in granting service connection for the cause of his or 
her father's death.  See Erspamer v. Brown, 9 Vet. App. 507, 
508-9 (1996).  The Court predicated its decision on 38 
U.S.C.A. § 3500, which reflects that Chapter 35 benefits were 
instituted to provide children educational opportunities 
which would otherwise be impeded or interrupted by reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such children were aided in 
attaining the educational status which they might have 
aspired to and obtained if the parent had not died.  Id. at 
509.

While the Court's decision in Erspamer addressed claimants 
whose eligibility derived from their status as surviving 
children, its holding is equally applicable to surviving 
spouses.  The statute upon which the Court relied in deciding 
the aforementioned claim also provides that Chapter 35 
benefits are extended to spouses and surviving spouses of 
veterans for the purpose of assisting them in preparing to 
support themselves and their families at a standard of living 
level which the veteran, but for the veteran's death or 
service disability, could have expected to provide for the 
veteran's family.  38 U.S.C.A. § 3500.  Clearly, in this 
case, the appellant commenced her education before she 
applied for educational assistance benefits from the VA.  The 
record does not reflect that her education was impeded or 
interrupted by any perceived delay on the part of the VA in 
granting the veteran a permanent and total disability 
evaluation.

As explained above, the regulatory criteria and legal 
precedent governing eligibility for Chapter 35 educational 
benefits are clear and specific, and the Board is bound by 
them.  Under governing laws, there is no basis upon which to 
grant the appellant Chapter 35 benefits prior to June 23, 
1997, one year earlier than the date the RO received her 
application.  The law in this case is dispositive; therefore, 
the appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, for periods of enrollment from August 25, 
1996 to December 14, 1996, and from January 19, 1997 to May 
17, 1997 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

